PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion to correct his illegal sentence. Although the trial court correctly denied as successive the two claims relating to the appellant’s scoresheet, the trial court did not address the appellant’s claim that the appellant’s sentence of 18 years exceeds the statutory maximum for a second-degree felony, which is 15 years. See § 775.082(3)(c), Fla. Stat. (1995); Arnett v. State, 598 So.2d 235 (Fla. 1st DCA 1992). The record does not reveal that this claim is successive. We accordingly affirm in part and reverse in part and remand for the trial court to consider this claim on the merits.
KAHN, PADOVANO and POLSTON, JJ., concur.